DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment of 24 June 2021 is entered.
	Claims 15-29 and 32-34 have been canceled. Claims 1-14, 30, and 31 are pending and are being examined on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/023,165, filed on 18 March 2016.

Claim Objections
Claim 6 is objected to because of the following informalities:  the word “of” is used in line 4 rather than “or” in the phrase “diluent of excipient”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (Mol. & Biochem. Parasitology 162:142-148, published 2008, hereafter referred to as Zhan) and Loukas et al. (WO 2013/134822 A1, published 19 September 2013, filed 13 March 2013, priority to 12 March 2012, hereafter referred to as ‘882).
	The Zhan art discloses cloning of Ac-TMP-2 (see e.g. Abstract). Zhan discloses that the protein is 244 residues in length, and contains an N-terminal 16 amino acid-long signal sequence that is cleaved between residues Alal16 and Ala17 of full-length Ac-TMP-2 (see e.g. Section 3.1, Figure 1). Zhan discloses an N-linked glycosylation site at position 64 (see e.g. Section 3.1). Zhan discloses that Ac-TMP-2 has a C-terminal multicopy repeat of a KTVEENDE sequence that is similar to the 3’ repeats of ring-infected erythrocyte surface antigen of P. falciparum, suggesting it is not a sequence relevant to metalloproteinase activity (see e.g. Section 3.1). The recombinant Ac-TMP-2 of Zhang is disclosed as strongly inhibiting MMP-13, MMP-7, and MMP-2 (see e.g. Figure 5 and Section 3.5). The Ac-TMP-2 peptide is disclosed as having a canonical C-X-C sequence found in other nematode TIMPs (see e.g. Section 4). In discussing the strong inhibition of MMP-2, MMP-7, and MMP013 by Ac-TMP-2, Zhan discloses that MMPs play roles in modulating host inflammatory responses (see e.g. p.147 Col.1 2nd paragraph). In particular, Zhan suggests that hookworms secrete Ac-TMP-2 to inhibit proinflammatory MMPs to down-regulate host immune responses (see e.g. p.147 Col.1 2nd paragraph).
	The difference between Zhan and the claimed invention is that Zhan does not explicitly teach removal of the signal sequence, N-linked glycosylation site, or C-terminal acidic amino acids, nor does Zhan explicitly disclose that Ac-TMP-2 is capable of reducing and/or alleviating inflammation upon administration to a subject in need thereof.
The ‘882 application discloses the alleviation of inflammation by administering Ac-TMP-2 or a biologically active fragment thereof (see e.g. claim 1). The ‘882 application defines a biologically active fragment as being a portion that has no less than 10-95% of the activity of the wild-type Ac-TMP-2 and can constitute anywhere form 220-250 contiguous amino acids of mature Ac-TMP-2 (see e.g. p.16 lines 15-19 and 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention from the disclosure of Zhan that the signal sequence of Ac-TMP-2 should be removed. It is further from the disclosure of Zhan to remove the N-linked glycosylation site to reduce heterogeneity due to glycosylation by mutating the Asn, as is known for other tissue inhibitors of metalloproteinases as evidence by Caterina et al. Biochim. Biophys. Acta 14:21-34. The resulting peptide then comprises SEQ ID NO: 4 as it lacks the N-terminal secretion signal and has a N64Q variation, and is obvious to further modify with deletions as found for Ac-TMP-2 as found in ‘882 and useful for treatment of inflammation. Since ‘882 specifically claims the peptide in an anti-inflammatory manner it is an obvious use of modified Ac-TMP-2. The specific instructions from ‘882 regarding removal of residues down to a total length of 50 amino acids would lead in a stepwise fashion to removal of C-terminal residues including acidic segments. There would have been a reasonable expectation of success because Zhan discloses redundancy of N- and C-terminal sections as well as the presence of the glycosylation site, and ‘882 suggests truncation of Ac-TMP-2. The invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, as set forth above Zhan in view of ‘882 provides a rationale to remove the C-terminal acidic repeats.
With respect to claim 3, as set forth above Zhan discloses presence of the C-X-C motif. 
With respect to claim 4, as set forth above Zhan in view of ‘882 at least leads to SEQ ID NO: 4.
With respect to claim 5, being “capable of” does not require that the modified Ac-TMP-2 actually prevent, reduce, or alleviate inflammation. However, as set forth above both Zhan and ‘882 reasonably disclose that Ac-TMP-2 peptides would reduce or alleviate inflammation.
With respect to claim 6, reduction of inflammation as in the ‘882 claim reasonably implies that a pharmaceutical composition is utilized. Disregarding this, ‘882 also claims pharmaceutical compositions with a carrier diluent or excipient (see e.g. claim 23).
With respect to claim 7, ‘882 claims additional agents (see e.g. claim 24). 
With respect to claim 8, ‘882 claims NSAIDs, aminosalicylates, corticosteroids, immunosuppressants, anti-cytokine/cytokine receptor agents, antibiotics, and combinations thereof (see e.g. claim 25).
With respect to claim 9, as set forth above the Zhan art suggests that Ac-TMP-2 is involved in inflammatory processes. The ‘882 application also claims methods of reducing or alleviating inflammation in a subject by administering fragments or variants of Ac-TMP-2 (see e.g. claim 1). Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to apply the Zhan/’882 Ac-TMP-2 to a subject to reduce or alleviate inflammation. The rationale comes from the suggestion of Zhan regarding inflammation and the direct claims of ‘882. Given that ‘882 claims the methods based upon variants or fragments of Ac-TMP-2, there would have been a reasonable expectation of success.
With respect to claim 10, the ‘882 application claims that the inflammation is secondary to a disease, disorder, or condition in a subject (see e.g. claim 2).
With respect to claim 11, the ‘882 application claims that the disease, disorder, or condition is refractory to a baseline therapy (see e.g. claim 3).
With respect to claim 12, the ‘882 application claims the same baseline therapies (see e.g. claim 4).
With respect to claim 13, the ‘882 application claims adjunctive administration of the Ac-TMP-2 with the baseline therapy (see e.g. claim 5).
With respect to claim 14, the ‘882 application claims administration of a less than full dose (see e.g. claim 6).
With respect to claims 30 and 31, the ‘882 application claims treatment of a mammal, wherein the mammal is a human (see e.g. claims 21 and 22).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-11, 30, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10, and 11 of U.S. Patent No. 10,822,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘395 patent claims a method using an overlapping composition.
The instant application has been filed as a continuation of the ‘395 patent. As a result, the prohibition against nonstatutory double patenting under 35 U.S.C. 121 does not apply.
The ‘395 patent claims a method of alleviating inflammation in a subject with a modified Ac-TMP-2 protein, where the protein consists of SEQ ID NO: 1 or SEQ ID NO: 5 or a sequence at least 95% identical thereto, optionally with heterologous signal peptide sequences or C-terminal amino acid sequences (see e.g. claim 1). This modified Ac-TMP-2 protein anticipates claim 1.
With respect to claims 2-4, SEQ ID NOs: 1 or 5 of ‘395 read upon the claims.
With respect to claim 5, as set forth above the ‘395 patent claims reducing or alleviating inflammation.
With respect to claim 6, the method of treatment implies a pharmaceutical formulation in order to allow for patient administration. 
With respect to claims 7 and 8, the ‘395 patent claims administration of secondary agents (see e.g. claims 10 and 11).
With respect to claim 9, as set forth above the ‘395 patent already claims a method of reducing or alleviating inflammation.
With respect to claim 10, the ‘395 patent claims that the inflammation is associated with, or secondary to a disease, disorder, or condition in a subject (see e.g. claim 2).
With respect to claim 11, the ‘395 patent claims that the disease, disorder, or condition is refractory to a baseline therapy (see e.g. claim 3).
With respect to claims 30 and 31, the ‘395 patent claims treatment of patients with Crohn’s disease or ulcerative colitis, which are human diseases (see e.g. claim 6).

2. Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10, and 11 of U.S. Patent No. 10,822,395 B2 as applied to claims 9-11 above, and further in view of Loukas et al. (WO 2013/134822 A1). 
The relevance of the ‘395 patent is set forth above. The difference between the ‘395 patent and the claimed invention is that ‘395 does not claim anything regarding the baseline therapy or adjunctive therapy.
The relevance of ‘822 is set forth above, including that it discloses baseline agents, adjunctive therapy, and a lower than full dose (see e.g. claims 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘395 patent by requiring the baseline therapy to be one of those found in the ‘822 claims. Furthermore, one of ordinary skill would have applied the treatment timing and dosage of the ‘822 claims to the ‘395 patent. The rationale comes from the largely overlapping subject matter of ‘395 and ‘822 concerning Ac-TMP-2 proteins for reduction or alleviation of inflammation. There would have been a reasonable expectation of success because of the overlapping subject matter. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

3. Claims 1-14, 30, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 19 of U.S. Patent No. 9,637,527 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘527 patent claims an overlapping protein and method of use.
The ‘527 patent claims a modified Ac-TMP-2 having at least 95% identity to SEQ ID NO: 2 (see e.g. claims 1 and 19). This anticipates claim 1.
With respect to claims 2-4, the ‘527 patent claims SEQ ID NO: 2, which lacks C-terminal amino acids, has a C-X-C motif, and is at least 70% identical to SEQ ID NO: 2 as claimed.
With respect to claim 5, the ‘527 patent claims reduction or alleviation of inflammation (see e.g. claim 1).
With respect to claim 6, the ‘527 patent claims a pharmaceutical composition including a carrier diluent or excipient (see e.g. claim 19). 
With respect to claims 7 and 8, the ‘527 patent also claims additional agents (see e.g. claim 19).
With respect to claim 9, as set forth above ‘527 claims an overlapping method.
With respect to claim 10, the ‘527 patent claims inflammation associated with, or secondary to, a disease, disorder, and/or condition (see e.g. claim 2).
With respect to claim 11, the ‘527 patent claims that the disease, disorder, and/or condition is refractory to a baseline therapy (see e.g. claim 3).
With respect to claim 12, the ‘527 patent claims the same baseline therapies (see e.g. claim 4).
With respect to claim 13, the ‘527 patent claims administration adjunctively with the baseline therapy (see e.g. claim 5).
With respect to claim 14, the ‘527 patent claims administration of less than a full dose (see e.g. claim 6).
With respect to claims 30 and 31, the ‘527 patent claims diseases, disorders, and/or conditions that are human diseases, disorders, and/or conditions (see e.g. claim 8).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658